     Case 2:15-cv-05855 Document 71 Filed 03/01/21 Page 1 of 3 PageID #: 2653




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                  MDL 2327

THIS DOCUMENT RELATES TO:

VASQUEZ, et al,

                                     Plaintiffs,

v.                                                          Civil Action No. 2:15-cv-05855

ETHICON, INC.,
ETHICON, LLC and,
JOHNSON & JOHNSON,

                                     Defendants.


                         MEMORANDUM OPINION AND ORDER


         On November 14, 2018, a Notice of Death of Plaintiff was filed by plaintiffs’ counsel

suggesting the death of plaintiff Patsy Hyder on April 9, 2016. [ECF No. 65]. Defendants filed a

Motion to Dismiss without prejudice under Rule 25(a). [ECF No. 67]. Plaintiffs’ counsel

responded confirming that plaintiff Patsy Hyder is deceased and that they were unable to comply

with the requirements of PTO # 308. [ECF No. 68].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased party has expired and there has been no motion to substitute the deceased party.
   Case 2:15-cv-05855 Document 71 Filed 03/01/21 Page 2 of 3 PageID #: 2654




       The court ORDERS that pursuant to Rule 25(a) and PTO # 308, the claims of plaintiff

Patsy Hyder are DISMISSED without prejudice. Plaintiffs remain in this case and it should

remain open.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER: March 1, 2021




                                             2
     Case 2:15-cv-05855 Document 71 Filed 03/01/21 Page 3 of 3 PageID #: 2655




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                   MDL 2327

THIS DOCUMENT RELATES TO:


JOY J. MILLER,

                                      Plaintiff,

v.                                                           Civil Action No. 2:13-cv-08507

ETHICON, INC.,
ETHICON, LLC and,
JOHNSON & JOHNSON,

                                      Defendants.


                                      JUDGMENT ORDER

         In accordance with the accompanying Memorandum Opinion and Order of this date, the

court ORDERS that this case be DISMISSED without prejudice and STRICKEN from the

docket of this court.

         The court DIRECTS the Clerk to file a copy of this Order and to send a copy of this Order

to counsel and any unrepresented party.



                                                     ENTER: February 26, 2020
